Citation Nr: 1111904	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for flexor deformity, third finger, right hand, residuals of laceration, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June1971.

These matters come before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In October 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an increased rating for flexor deformity, third finger, right hand, residuals of laceration, was previously before the Board in February 2009 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

During the pendency of the appeal, a June 2010 rating decision granted the Veteran's claim for entitlement to service connection for PTSD, which had been previously remanded by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Increased rating

The Veteran's service-connected third finger of the right hand disability is currently evaluated as 20 percent disabling under DC 5154.  DC 5154 provides a maximum evaluation of 30 percent, for the dominant hand, for amputation of the long finger with metacarpal resection.  (The Veteran is right hand dominant.)  The Board must also consider whether the Veteran should be separately rated for a scar of the right hand, as associated with the service-connected disability at issue.  There are conflicting medical opinions regarding the Veteran's right hand appearance as due to his service-connected disability.  A January 1972 VA examination report reflects a well healed scar on the palmar aspect of the Veteran's right hand which extended to the ulnar surface of the middle finger.  A June 1999 VA examination report reflects that the Veteran's scars were almost all faded, but that a palmar surgical scar of the right hand was somewhat bound to underlying tissue.  A June 2004 VA examination report reflects that all of the scars of the Veteran's right hand were well healed and nontender.  A March 2008 VA orthopedic surgery consult report reflects that the Veteran had a healed scar over the dorsal aspect of his right hand.  A May 2008 dermatology note indicates that physical examination revealed a huge scar on the dorsum of the right hand which was erythematous with dry plaque.

At the October 2008 Travel Board hearing, the undersigned noted that the Veteran had an area on the top of his right hand which was red and lacked hair.  The Veteran testified that he has scaling skin, which is always peeling.  He also noted that the area is sensitive when it gets swollen, is sore, and is painful.  The Veteran did not distinguish the red peeling painful area from his service-connected disability.  VA records from March, June, and July 1993 reflect that the Veteran had a single punch biopsy of the right hand and that the diagnosis was lichen sclerosus et atrophicus.  The consultation sheet prior to the biopsy, dated in March 1993, notes a hairless lesion measuring 4 x 5 centimeters.  The above noted May 2008 VA record additionally reflects that the Veteran had sought treatment for a "precancerous lesion on the dorsum of his hands" and that he "wants to document the skin cancers because of [sic] it is Vietnam related and he wants compensation for it."  A physical examination showed a "huge scar on the dorsum of the right hand which is erythematous and dry plaque."  The assessment was actinic keratoses.  

A June 2009 VA examination report reflects that all the scars on the Veteran's right hand are well healed; however, another June 2009 VA examination report reflects that the Veteran, at the time of his postoperative treatment, had a wire driven through the joint of his finger and out the dorsum of the right third metacarpal.  (A January 1971 STR reflects that a stainless steel wire was passed in a Bunnell suture and was left buried in the tendon and tendon graft.)  The June 2009 VA examiner, Dr. R., stated "the skin of the dorsum of the hand around this wound has not healed completely.  That is, it is thin, de-pigmented, scaly and frequently slightly ulcerated or bleeding."  The report does not reflect that the examiner was aware that the scars of the Veteran's hand had been previously considered healed, or that more than 20 years after surgery, the Veteran had had a punch biopsy of the dorsum of his right hand and diagnoses of lichen sclerosus et atrophicus and actinic keratoses.  

Because of the conflicting nature of the opinions regarding the Veteran's right hand scars, a remand to obtain a supplemental opinion is warranted.  The Board finds that it would be useful in the adjudication of the appeal if an examiner distinguished between the scars on the Veteran's right hand due to his service-connected disability, and any scars or other symptoms of a skin disability due to his 1993 punch biopsy, 1993 diagnosis of lichen sclerosus et atrophicus, or 2008 diagnosis of actinic kerotoses.  The clinician should reconcile his opinion with the clinical records, to include the opinions of the examiners dated in January 1972, June 1999, June 2004, March 2008, and June 2009.  In addition, a clinical opinion as to whether the Veteran's diagnosed skin disability of lichen sclerosus et atrophicus and/or actinic kerotoses is related to his service-connected disability of flexor deformity, third finger, right hand, residuals of laceration, would be useful in adjudicating the appeal.

The claims file reflects that the Veteran has indicated that he "has been followed by a private dermatologist" for his right hand.  The Board finds that VA should attempt to obtain any such private treatment records. 

Skin disability

The Veteran filed a claim for entitlement to service connection for a skin disability, which was denied in a November 2004 rating decision.  In a December 2004 letter to his accredited representative, the Veteran indicated that he disagreed with the denial of his claim.  He stated "[t]his letter is being written to inform you that I wish to disagree with the recent denial of my service-connection disability."  The Veteran stated "I also believe my current and continuous skin rash on my right hand is related to being in Viet Nam."  VA received this correspondence in February 2005, along with a letter from the Veteran's accredited representative.  As the Veteran's correspondence expressed a disagreement with the denial of service connection, and it was received by the RO within one year of the November 2004 rating decision, the RO should have issued a statement of the case.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical treatment facilities in which he was treated or examined for his right hand, to include private dermatologists.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent medical records, not already associated with the claims file.  

2.  Thereafter, obtain a supplemental VA opinion from Dr. R., who provided the June 2009 VA opinion, which addresses the skin condition of the Veteran's right hand.  If Dr. R. is not available or if additional examination is needed to clarify any opinion, the Veteran should be afforded a new VA examination to determine the extent and etiology of any right hand skin disability.  

The clinician should note the right hand palmar and dorsum scars, and if possible, distinguish between the scars on the Veteran's right hand due to his service-connected disability, and any scars or other symptoms of a skin disability due to his 1993 punch biopsy, 1993 diagnosis of lichen sclerosus et atrophicus, and 2008 diagnosis of actinic kerotoses.  The clinician should reconcile his opinion with the clinical records, to include a January 1971 STR which reflects that a stainless steel wire was passed in a Bunnell suture and was left buried in the tendon and tendon graft, and the opinions of the examiners dated in January 1972, June 1999, June 2004, March 2008, and June 2009 (to include a June 2009 VA examination report which reflects that the Veteran, at the time of his postoperative treatment, had a wire driven through the joint of his finger and out the dorsum of the right third metacarpal).

In addition, the examiner should note whether the Veteran's diagnosed skin disability of lichen sclerosus et atrophicus and/or actinic kerotoses is related to his service-connected disability of flexor deformity, third finger, right hand, residuals of laceration.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of an increased rating for a right hand finger disability on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

4.  After undertaking any other development deemed appropriate, to include obtaining a clinical opinion as to whether the Veteran has any skin disability, to include a rash, which is etiologically related to service, to include herbicide exposure, and readjudication of the issue of entitlement to service connection for a skin disability, to include as due to herbicide exposure, provide the Veteran and his representative with a Statement of the Case as to the issue of entitlement to service connection for a skin disability, to include as due to herbicide exposure, (pursuant to the November 2004 RO denial) unless the benefit sought has been granted.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


